                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


CESAR O. GARCIA,

                       Petitioner,

       v.                                                     Case No. 17-C-693

WILLIAM J. POLLARD,

                       Respondent.


                      DECISION AND ORDER DENYING PETITION
                         FOR RELIEF UNDER 28 U.S.C. § 2254


       Cesar Garcia was found guilty by a Kenosha County jury of three counts of attempted first

degree intentional homicide, three counts of first degree reckless endangerment, and one count of

aggravated battery by use of a dangerous weapon, all arising out of a drive-by shooting outside a

Kenosha home that left one man seriously injured. He was sentenced to 40 years initial confinement

and 20 years of extended supervision for the attempted first-degree intentional homicide counts and

received concurrent sentences on the reckless endangerment convictions. After several state court

appeals, Garcia filed a pro se petition for federal relief under 28 U.S.C. § 2254. He later retained

counsel who filed an amended petition on his behalf. For the reasons that follow, Garcia’s amended

petition will be denied and the case dismissed.

                                        BACKGROUND

A. Evidence at Trial

       On the evening of April 16, 2008, Luis Perez-Huitron drove his live-in girlfriend Hilda

Garcia-Rojas to her third shift job at Monarch Plastics in Kenosha, Wisconsin. Several months
before moving in with Luis, Hilda had been Garcia’s girlfriend, and he was apparently unhappy that

she had broken off the relationship with him. According to Hilda, Garcia once told her that if she

left him, he would kill both her and her new boyfriend. Dkt. No. 11-16 at 28:2–4. Hilda testified

after she began seeing Luis, Garcia began following her from work to their house. Id. at 27:14–15.

He would park his beige Mazda on the street in front of a tavern near the house she shared with

Luis. Id. at 24:6–21. After he dropped Hilda off at approximately 10:00 p.m. on April 16, 2008,

Luis noticed Garcia’s car parked outside the work site. Dkt. 11-15 at 58:22–59:7; 61:14–17. As he

proceeded back to his house, Luis noticed the car following him. He immediately called his brother

Arturo on his phone, told him that Garcia was following him, and asked Arturo to meet him at his

house. Id. at 62:7–63:9.

       Luis and Arturo arrived at the home at approximately the same time. They exited their cars

and stood next to Luis’ car. Luis’ brother-in-law Carlos Bautista-Ibenez arrived shortly thereafter.

Id. at 65:23–66:24. Garcia stopped his vehicle a short distance down the street and gestured toward

Luis with his phone. Luis’ phone rang, and he answered it, thinking it was Garcia. The two yelled

obscenities at each other. Id. at 71:18–73:24. Garcia then hung up, and began slowly driving

toward Luis. As Garcia drove by, he pulled out a gun and began shooting at the three men.

Although neither Luis nor his brother Arturo was hit, Carlos was struck in the upper chest. Id. at

82:1–83:14. Luis and Arturo rushed him to the hospital, and due to prompt medical care, Carlos

survived. At trial, both Luis and Carlos identified Garcia as the shooter.

       In the meantime, Kenosha police proceeded to the scene where they took photographs,

documented their observations, and interviewed neighbors. Id. at 138–144. Police soon learned

that Garcia lived in Racine with his mother, the actual owner of the car he was driving. Racine


                                                 2
police drove by the home but reported that the beige Mazda was not there. Shortly after midnight,

however, word was received that the beige Mazda was parked in the driveway at the home.

Kenosha and Racine police proceeded to that location and found Garcia’s phone in the car. The call

history of the phone retrieved from Garcia’s car showed that a call had been placed to Luis’ phone

on April 16, 2008, at approximately 10:24 p.m. Dkt. No. 11-16 at 206:22–209:20.

       A SWAT team was formed and the occupants of the house were ordered outside. Garcia’s

mother initially told police that he was not at home, but then admitted he was inside hiding in the

attic. She later gave a statement at the police station admitting that Garcia had instructed her to say

he was not home when police first ordered him to come out of the house over the loud speaker.

Although she recanted her statement in her testimony at trial, the officer who took her statement

testified that she told him he came into her bedroom when he arrived home shortly before midnight,

appeared anxious and upset, and told her he had done something bad. Id. at 225:12–230:24;

265:11–277:18. In any event, when Garcia failed to comply with police commands over a loud

speaker that he exit the home, police entered, pulled him out of the attic, and took him into custody.

       In the search of the home that followed, police found a .22 caliber revolver hidden under the

back porch, which was later determined to be the gun that fired the bullet recovered from Carlos’

chest and one recovered from the trunk of Luis’ car. A State firearms examiner also determined that

the markings on a collection of .22 spent cartridges found in the basement of the home were made

by the same gun. Dkt. No. 11-17 at 224:10–232:4. Fifty-one bullets that had been fired into a board

recovered from the basement were also examined. Although too damaged to determine whether

they were fired from the gun recovered from under the porch, the firearms examiner did opine that




                                                  3
they were Remington gold .22 caliber bullets, just like the bullets recovered from Carlos’ chest and

the trunk of Luis’ car. Id. at 238:7–241:15.

       In the face of this evidence, Garcia tried to convince the jury that he was framed. He

testified that he had bought and sold guns as a way of making money since he was sixteen years old,

and that one of his best customers was Carlos Bautista-Ibenez, the very person he was alleged to

have shot. Dkt. No. 11-18 at 175:23–177:12. In fact, Garcia testified that he had sold Carlos the

gun that the State claimed he had used to shoot Carlos about two weeks before he was arrested.

Before he sold it to Carlos, Garcia testified that he had shown Carlos it was in good working order

by test firing it into the boards found in his basement. Id. at 179:18–180:23. In closing, Garcia’s

attorney argued that Luis and Carlos were lying about who shot Carlos. Counsel argued that Carlos

was somehow shot with his own gun, and that he called his brother on the way to the hospital and

instructed him to plant the gun at Garcia’s house so that he would not be caught with a stolen gun.

Dkt. No. 11-20 at 68:23–75:20. Counsel also argued that the evidence showing Garcia had called

Luis on his phone shortly before the shooting was manufactured by the police and that Hilda was

lying about the threat Garcia had made. Id. at 64:16–66:9; 76:19–78:4.

       Garcia also offered evidence intended to refute the inference that his refusal to exit the house

when police ordered him to come outside was due to his involvement in the shooting. In an

apparent attempt to provide an alternative explanation for his attempt to hide in the attic, Garcia

testified that he thought there was an outstanding warrant for his arrest. Garcia testified on direct

that he was arrested in Racine in March of 2008 while in possession of another .22 caliber handgun

that police then confiscated. He missed his court appearance for that charge on April 1, 2008, and

assumed a warrant had been issued for his arrest. Garcia also claimed he did not exit the house


                                                  4
when police ordered him to do so because his uncle, who thought the police might be there to arrest

him, had asked him to flush his drugs down the toilet. Dkt. No. 11-18 at 182:8–183:5;

190:11–194:3.

       On cross examination, the prosecutor inquired further into Garcia’s March arrest for carrying

a concealed weapon in Racine. He elicited the fact that Garcia was arrested in a borrowed car

parked outside another young woman’s house who had apparently called the police. When police

approached, they found the loaded gun on the seat next to him, and he had a ski mask and rubber

gloves on his person. A set of two-way radios, which the prosecutor suggested could be used to

monitor police transmissions, and a pair of binoculars was also found in the car. Garcia admitted

he falsely told police he had found the gun. Id. at 240:19–264:10.

       Much of the defense rested on expert reconstruction testimony intended to show that the

State’s account did not match the physical evidence. Based on the assumed positions of the vehicles

on the night of the shooting, the defense attempted to show that the shooting could not have

occurred in the manner claimed. But because the precise locations of the shooter, the victim, and

the vehicles was unknown, this evidence was easily called into question. Dkt. No. 11-19 at

107:11–127:9. After approximately six hours of deliberations, the jury found Garcia guilty on all

seven counts.

B. Postconviction Proceedings and Appeals

       In July 2012, Garcia, represented by postconviction counsel, filed a motion in circuit court

for a new trial on the ground that his trial counsel was ineffective for failing to recognize that the

reckless endangerment charges were lesser-included offenses of the attempted homicide charges.

The court conducted a hearing on the motion and subsequently denied the motion on January 8,


                                                  5
2013. The court reasoned that the jury was instructed to consider the greater-included offenses first

and that the evidence of guilt was overwhelming, and therefore Garcia was not prejudiced. Garcia

subsequently filed an appeal. On July 24, 2013, the Wisconsin Court of Appeals dismissed the

appeal to allow Garcia to pursue issues not adequately raised in the circuit court. Garcia filed a

second motion for a new trial. The State then moved to dismiss the three counts of first-degree

reckless endangerment, and the circuit court granted the State’s motion to dismiss and denied

Garcia’s motion for a new trial. Garcia filed another appeal. The Wisconsin Court of Appeals

affirmed Garcia’s conviction on October 29, 2014. State v. Garcia, No. 2008CF426 (Wis. Ct. App.

Oct. 29, 2014). On January 12, 2015, the Wisconsin Supreme Court denied Garcia’s petition for

review.

          On December 22, 2015, Garcia, proceeding pro se, filed a postconviction motion pursuant

to Wis. Stat. § 974.06, alleging ineffective assistance of both his trial and postconviction attorneys.

In addition to the claim that his trial attorney erred in failing to move for dismissal of the lesser

included charges of recklessly endangering safety, Garcia also argued that his trial attorney had

performed deficiently in introducing evidence of his March 2008 arrest for carrying a concealed

weapon and thereby opening the door to the prosecutor’s further questioning about the arrest.

Counsel’s failure to object to the prosecutor’s further questioning which elicited the irrelevant and

highly prejudicial facts that five weeks earlier he was arrested outside another woman’s home with

a loaded gun, ski mask, gloves, binoculars, and two-way radios, Garcia argued, portrayed him as

“a dangerous criminal, likely to commit any offense.” Dkt. No. 29-1 at 12. Garcia also alleged that

his trial counsel was ineffective in failing to object to the prosecutor’s improper closing argument.

He claimed that, during his rebuttal closing argument, the prosecutor improperly argued the issue


                                                   6
the jury was to decide was whether the State’s witnesses, and even the prosecutor himself, were

guilty of perjury and conspiracy, instead of the guilt or innocence of the defendant. In effect, Garcia

argued, the prosecutor improperly vouched for the State’s witnesses, suggesting that an acquittal

cast doubt upon his own professional integrity. Id. at 16–17. Finally, Garcia alleged in his pro se

motion that his postconviction attorney had rendered ineffective assistance by failing to assert the

additional claims of ineffective assistance of his trial counsel. Id. at 19–21. Garcia claimed his

postconviction attorney’s failure to assert the additional claims earlier, despite Garcia’s request that

he do so, constituted sufficient reason for him to do so now. Id. at 21–22.

        The circuit court denied Garcia’s motion without a hearing in a three-sentence order,

concluding “Mr. Garcia raises no issues not previously reviewed.” Dkt. No. 1-1. On January 18,

2017, the court of appeals summarily affirmed the circuit court’s order denying Garcia’s motion.

State v. Garcia, No. 2016AP81 (Wis. Ct. App. Jan 18, 2017). With respect to the unreviewed

claims of ineffective assistance of trial and postconviction counsel, the Court of Appeals concluded

that they were procedurally defaulted, and thus Garcia was not entitled to review. Dkt. No. 11-11

at 3. The Wisconsin Supreme Court denied Garcia’s petition for review on April 10, 2017. Garcia

filed his petition for federal relief under 28 U.S.C. § 2254 on May 17, 2017.

                                             ANALYSIS

        Garcia’s petition is governed by the Antiterrorism and Effective Death Penalty Act

(AEDPA), 28 U.S.C. § 2254. Under AEDPA, a federal court may grant habeas relief only when

a state court’s decision on the merits was “contrary to, or involved an unreasonable application of,

clearly established Federal law, as determined by” decisions from the Supreme Court, or was “based

on an unreasonable determination of the facts.” 28 U.S.C. § 2254(d); see also Woods v. Donald,


                                                   7
135 S. Ct. 1372, 1376 (2015). A state court decision is “contrary to . . . clearly established Federal

law” if the court did not apply the proper legal rule, or, in applying the proper legal rule, reached

the opposite result as the Supreme Court on “materially indistinguishable” facts. Brown v. Payton,

544 U.S. 133, 141 (2005). A state court decision is an “unreasonable application of . . . clearly

established Federal law” when the court applied Supreme Court precedent in “an objectively

unreasonable manner.” Id.

       This is, and was meant to be, an “intentionally” difficult standard to meet. Harrington v.

Richter, 562 U.S. 86, 102 (2011). “To satisfy this high bar, a habeas petitioner is required to ‘show

that the state court’s ruling on the claim being presented in federal court was so lacking in

justification that there was an error well understood and comprehended in existing law beyond any

possibility for fairminded disagreement.’” Woods, 135 S. Ct. at 1376 (quoting Harrington, 562 U.S.

at 103).

       Garcia asserts that his trial and postconviction counsel provided ineffective assistance. In

particular, he asserts that his trial counsel failed to recognize that Garcia was charged and convicted

on both attempted first degree intentional homicide and its lesser included offense of first degree

recklessly endangering safety; improperly introduced other acts evidence about a prior arrest and

allowed the prosecutor to question Garcia about it; and failed to object to the improper comments

the prosecutor made during closing arguments. A claim of ineffective assistance of trial counsel

is governed by well-established law set forth by the United States Supreme Court in Strickland v.

Washington, 466 U.S. 668 (1984). Under Strickland, the petitioner must show (1) that counsel’s

representation was deficient in that it fell below an objective standard of reasonableness and (2) that

counsel’s deficient performance deprived the defendant of a fair trial. Id. at 687–88. A petitioner


                                                  8
satisfies the first prong if he demonstrates that “counsel’s representation fell below an objective

standard of reasonableness.” Id. To satisfy the second prong, a petitioner must demonstrate that

“there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Id. at 694.

        “It is all too tempting for a defendant to second-guess counsel’s assistance after conviction

or adverse sentence, and it is all too easy for a court, examining counsel’s defense after it has proved

unsuccessful, to conclude that a particularized act or omission of counsel was unreasonable.” Id.

at 689. For this reason, the Supreme Court has made clear that “judicial scrutiny of counsel’s

performance must be highly deferential.” Id. That is, “a court must indulge a strong presumption

that counsel’s conduct falls within the wide range of reasonable professional assistance,” and that

“the defendant must overcome the presumption that, under the circumstances, the challenged action

‘might be considered sound trial strategy.’” Id. (quoting Michel v. Louisiana, 350 U.S. 91, 101

(1955)).

        A. Failure to Object to Separate Charging of Lesser Included Offenses

        Upon my initial screening of Garcia’s petition under Rule 4 of the Rules Governing Section

2254 Petitions, I dismissed Garcia’s claim that his trial attorney had provided ineffective assistance

by failing to object to the separate charges of the lesser included crimes of recklessly endangering

safety. I concluded that the state courts had not unreasonably applied Strickland in concluding that

even if counsel failed to object to the lesser included charges before trial, Garcia suffered no

prejudice since the jury would have been instructed on the greater included offense in any event, and

his sentence was unaffected by the jury’s guilty verdicts as to those offenses. Counsel then filed an




                                                   9
amended petition which restated the same claim. Rather than again dismiss the claim, I stated I

would treat counsel’s amendment as a motion for reconsideration.

       Garcia does not dispute my initial conclusion that the state courts’ determination that he did

not suffer prejudice as a result of his trial attorney’s failure to object to the separate charging of

lesser included offenses. In other words, he does not claim that the state court unreasonably applied

Strickland. Instead, he contends that submitting the case to the jury with the separate lesser

included charges amounted to structural error that requires reversal without regard to harm because

the effect of such an error is too difficult to measure. See, e.g., United States v. Gonzalez-Lopez,

548 U.S. 140, 148–49 (2006). This argument is unpersuasive.

       A structural error is a “defect affecting the framework within which the trial proceeds, rather

than simply an error in the trial process itself,” Arizona v. Fulminante, 499 U.S. 279, 310 (1991),

and has been found “only in a ‘very limited class of cases.’” Neder v. United States, 527 U.S. 1,

8 (1999) (citations omitted). Garcia has failed to explain why the error asserted in his case should

be considered structural and has cited no “clearly established law,” i.e., a decision by the Supreme

Court, so holding. Under these circumstances, I am unable to find that the state courts’ decisions

are contrary to or unreasonably applied clearly established federal law. Garcia’s ineffective

assistance claim based on counsel’s failure to object to the lesser included charges is therefore

dismissed.

       B. Introducing Other Acts and Failing to Object to Closing Argument

       Garcia asserts that his trial counsel was also constitutionally ineffective in other ways. He

contends that she improperly introduced prejudicial evidence about a prior arrest and thereby opened

the door for the prosecutor to question Garcia about it and introduce additional prejudicial evidence.


                                                 10
Garcia also contends that his trial counsel failed to object to the prosecutor’s questions which

elicited further inadmissible and prejudicial evidence and the improper comments the prosecutor

made during closing arguments. His postconviction counsel was ineffective, Garcia claims, because

he failed to raise these issues in his first postconviction motion or on appeal. The Wisconsin Court

of Appeals did not reach the merits of Garcia’s claims and instead found that these claims were

procedurally barred.

                1. Garcia’s remaining claims are not procedurally defaulted

        “The procedural default doctrine . . . normally will preclude a federal court from reaching

the merits of a habeas claim when . . . that claim was presented to the state courts and the state-court

ruling against the petitioner rests on adequate and independent state-law procedural grounds.”

Perruquet v. Briley, 390 F.3d 505, 514 (7th Cir. 2004) (citations omitted). “An independent state

ground will be found ‘when the court actually relied on the procedural bar as an independent basis

for its disposition of the case.’” Lee v. Foster, 750 F.3d 687, 693 (7th Cir. 2014) (quoting

Thompkins v. Pfister, 698 F.3d 976, 986 (7th Cir. 2012)). “A state law ground is adequate ‘when

it is a firmly established and regularly followed state practice at the time it is applied.’” Id. (quoting

Thompkins, 698 F.3d at 986). When determining if a state ground is adequate, the court does not

consider “whether the review by the state court was proper on the merits.” Id. at 694. “If a claim

was held to be defaulted by a state court on the basis of an adequate and independent procedural

ground, federal habeas review is at an end unless a petitioner can show cause for the default and

prejudice attributable thereto.” Johnson v. Thurmer, 624 F.3d 786, 789 (7th Cir. 2010) (citing

Harris v. Reed, 489 U.S. 255, 262 (1989)).




                                                   11
       In finding that Garcia’s ineffective assistance of trial counsel claims were procedurally

barred, the Wisconsin Court of Appeals relied on State v. Escalona-Naranjo, 185 Wis. 2d 168, 517

N.W.2d 157 (1994), and State v. Romero-Georgana, 2014 WI 83, 360 Wis. 2d 522, 849 N.W.2d

668. Escalona-Naranjo provides that, absent a “sufficient reason,” a ground for relief raised for the

first time in a Wis. Stat. § 974.06 motion may be summarily denied by the trial court in its

discretion, without a decision on the merits of the claim, if the ground for relief could have and

should have been raised on direct appeal or in a Wis. Stat. § 974.02 motion. 185 Wis. 2d at 181–84.

Ineffective assistance of postconviction counsel can be “a sufficient reason” for a claim cognizable

under Wis. Stat. § 974.06 that was not raised on appeal or an earlier motion for postconviction

relief. Rothering v. McCauthry, 205 Wis. 2d 675, 682, 556 N.W.2d 136 (Ct. App. 1996). But in

this case, the Court of Appeals did not address Garcia’s claim of ineffective assistance of

postconviction counsel and appears to have treated Romero-Georgana as an additional procedural

limitation on § 974.06 motions for postconviction relief. The Court of Appeals’ entire discussion

of Garcia’s unreviewed claims reads:

       Garcia next claims that trial counsel was deficient in asking Garcia prejudicial
       questions about his prior record and failing to object to portions of the State’s cross-
       examination of him, which were not raised in Garcia’s direct appeal. Garcia fails
       to demonstrate how and why these claims are “clearly stronger” than the issues
       postconviction counsel did present, see State v. Romero-Georgana, 2014 WI 83,
       ¶ 45, 360 Wis. 2d 522, 849 N.W.2d 668, and, as a result, these issues are
       procedurally barred by Escalona-Naranjo.

Dkt. No. 11-11 at 3.

       Garcia does not dispute that Escalona-Naranjo’s procedural bar can be an adequate an

independent state law ground of procedural default. See Perry v. McCaughtry, 308 F.3d 682, 690

(7th Cir. 2002) (recognizing that the Escalona-Naranjo rule is an adequate state ground). Instead,


                                                 12
Garcia argues that the ineffective assistance of his postconviction counsel constitutes a sufficient

reason for his failure to assert these claims earlier. Garcia further argues that the application of

Romero-Georgana cannot be found to be an independent and adequate ground for denying relief

because it is based on a federal law doctrine and was not firmly established and regularly applied

at the time of his postconviction proceedings. I agree. In fact, it appears that Romero-Georgana

is not even intended to be a procedural bar under Wisconsin law. Instead, it represents a refinement

the Wisconsin Supreme Court added to the performance prong of Strickland’s test for ineffective

assistance of postconviction counsel.

        In Romero-Georgana, the Wisconsin Supreme Court held that the non-citizen defendant had

procedurally defaulted the claim that his trial attorney had provided ineffective assistance of counsel

by failing to move for withdrawal of his guilty plea to a charge of sexual assault of a child on the

ground that the trial court had failed to advise him that his conviction could lead to his deportation

or removal from the country. Although his initial postconviction counsel discussed with him the

possibility of challenging the validity of his plea, his first motion did not seek relief on that basis.

360 Wis. 2d at 534. A second motion for postconviction relief filed by a different attorney likewise

failed to challenge his guilty plea. Id. at 536. Finally, in a third motion that he filed pro se, the

defendant claimed that postconviction counsel was ineffective in failing to raise the issue of the trial

court’s defective plea colloquy. Id. at 537.

        In its decision affirming the denial of the third motion, the Wisconsin Supreme Court

discussed both the substantive elements of a claim for ineffective assistance of counsel and the

procedural requirements for asserting a claim in a § 974.06 motion. As to the procedural

requirements for § 974.06, the court noted that the claim must not be one that could have been


                                                  13
asserted in direct appeal or in a previous motion for postconviction relief unless the movant has a

“sufficient reason” for not asserting it earlier and that ineffective assistance of postconviction

counsel can constitute a “sufficient reason.” Id. at 541–42. In addition, the court noted that “to

adequately raise a claim for relief, a defendant must allege ‘sufficient material facts—e.g., who,

what, where, when, why, and how—that, if true, would entitle [the defendant] to the relief he

seeks.’” Id. at 543 (quoting State v. Allen, 2004 WI 106, ¶ 2, 274 Wis. 2d 568, 682 N.W.2d 433).

As to the substantive elements of a claim of ineffective assistance of counsel, the court noted “the

defendant must demonstrate: (1) that his counsel’s performance was deficient; and (2) that the

deficient performance was prejudicial.” Id. (citing Strickland, 466 U.S. at 687). In elaborating on

the first prong of the claim where ineffective assistance of appellate or postconviction counsel is

alleged, the court held that to prevail the defendant must show that “a particular nonfrivolous issue

was clearly stronger than issues counsel did present.” Id. at 545 (quoting Smith v. Robbins, 528

U.S. 259, 288 (2000)). The court then went on to hold after a lengthy analysis that, because

Romero-Georgana did not allege sufficient facts in his motion to establish either a sufficient reason

for failing to assert his claim earlier or that he was entitled to relief on the merits, the trial court’s

decision denying his motion without a hearing was properly affirmed. Id. at 558.

        The state court decisions in this case reflect no such analysis. The trial court dismissed

Garcia’s additional claims of ineffective assistance of trial and postconviction counsel with the curt

but false statement that “Mr. Garcia raises no issues not previously reviewed.” Dkt. No. 1-1. And

citing Romero-Georgana, the Wisconsin Court of Appeals simply stated “Garcia fails to

demonstrate how and why these claims are ‘clearly stronger’ than the issues postconviction counsel




                                                   14
did present,” and thus concluded they were procedurally barred by Escalona-Naranjo. Dkt. No. 11-

11 at 3. This is not enough to bar federal review under § 2254.

        Federal courts will not assume that a state court decision rests on adequate and independent

state grounds when the decision “fairly appears to rest primarily on federal law, or to be interwoven

with the federal law, and when the adequacy and independence of any possible state law ground is

not clear from the face of the opinion.” Coleman v. Thompson, 501 U.S. 722, 734–35 (1991). “[I]n

order for a procedural rule to be adequate to support a state court’s judgment, that procedural rule

must be applied in a ‘consistent and principled way.’” Page v. Frank, 343 F.3d 901, 908–09 (7th

Cir. 2003) (quoting Braun v. Powell, 227 F.3d 908, 912 (7th Cir. 2000)). “State court decisions are

not adequate to bar federal habeas review unless they rest upon firmly established and regularly

followed state practice.” Franklin v. Gilmore, 188 F.3d 877, 882 (7th Cir. 1999) (citing James v.

Kentucky, 466 U.S. 341, 348–51 (1984)). “A basis of decision applied infrequently, unexpectedly,

or freakishly may be inadequate, for the lack of notice and consistency may show that the state is

discriminating against the federal rights asserted.” Prihoda v. McCaughtry, 910 F.2d 1379, 1383

(citing Johnson v. Mississippi, 486 U.S. 578, 587–89 (1988)).

        In deciding whether the state court’s decision in this case rests on adequate and independent

state grounds, it should first be noted that the “clearly stronger” standard adopted by the Wisconsin

Supreme Court in Romero-Georgana for evaluating the performance of appellate or postconviction

counsel in claims for ineffective assistance is not even a procedural rule, but rather a fact to be taken

into consideration in assessing counsel’s performance. In Jones v. Barnes, 463 U.S. 745 (1983),

the Court held that appellate counsel who files a merits brief need not (and should not) raise every

nonfrivolous claim, but rather may select from among them in order to maximize the likelihood of


                                                   15
success on appeal. Notwithstanding its holding in Barnes, the Court noted in Smith v. Robbins that

“it is still possible to bring a Strickland claim based on counsel’s failure to raise a particular claim,

but it is difficult to demonstrate that counsel was incompetent.” 528 U.S. at 288 (citing Gray v.

Greer, 800 F.2d 644, 646 (7th Cir. 1986) (“Generally, only when ignored issues are clearly stronger

than those presented, will the presumption of effective assistance of counsel be overcome”)). In

other words, a defendant who claims his postconviction attorney who asserted ten claims on appeal

was incompetent in electing to leave out an eleventh claim he deemed weaker than the rest will have

an uphill battle in trying to demonstrate that his postconviction attorney’s performance was

deficient. But the Court’s observation that such a defendant will have a heavy burden is not the

same as saying his claim fails as a matter of law.

        The procedural rule that the defendant in Romero-Georgana violated was the requirement

that a § 974.06 motion allege sufficient facts that, if true, would entitled him to relief, as set forth

in State v. Allen, 274 Wis. 2d at 441. The Romero-Georgana court concluded that the defendant’s

motion in that case failed to sufficiently allege facts showing a sufficient reason for failing to assert

the claim earlier, as required by Escalona-Naranjo, or that the representation by his attorneys was

constitutionally deficient within the meaning of Strickland. 360 Wis. 2d at 549–58. No such

conclusion was reached here, and indeed, Garcia’s 26-page motion with an additional 26 pages of

exhibits addresses these precise questions and was anything but conclusory. Garcia’s motion set

out the specific factual allegations of deficient performance by trial and postconviction counsel that

he claimed entitled him to relief. Dkt. No. 29-1 at 9–19. He also alleged that he had requested that

postconviction counsel raise these additional issues in his motion for postconviction relief and on

appeal, and attached the letters making such requests that he had sent to counsel. Id. at 20–21, Ex.


                                                   16
H and I. In light of this record, I am satisfied that Garcia did not procedurally default his additional

claims. I therefore proceed to address them on the merits.

                2. Garcia’s remaining claims fail on the merits

        Garcia first contends that his trial attorney provided ineffective assistance by inquiring into

his prior arrest for carrying a concealed weapon in the course of her direct examination of him. He

argues that evidence of his prior arrest was irrelevant and highly prejudicial, and notes that, in order

for the prosecution to introduce such evidence, it would have had to first seek a ruling from the trial

court allowing it to do so. That his own attorney elicited such evidence on direct examination in

the absence of such a ruling, he contends, clearly demonstrates deficient performance. His trial

attorney’s error was compounded, Garcia contends, when she failed to object as the prosecutor

questioned him about the details of his arrest on cross examination and thereby disclosed to the jury

that five weeks before the shooting for which he was on trial, Garcia had been caught with a

concealed and loaded handgun of the same caliber he was accused of shooting in this case. It was

further revealed to the jury that Garcia was in a borrowed vehicle outside a woman’s apartment with

the seat fully reclined to avoid detection and in possession of a ski mask, rubber gloves, binoculars,

and a two-way radio. The prosecutor then emphasized this evidence in his closing, suggesting that

when they evaluate Garcia’s testimony they begin with the circumstances surrounding his arrest the

previous month and then recounting each detail once again. Garcia argues that his trial attorney was

again ineffective in failing to object to this line of argument, as well as the prosecutor’s improper

vouching for witnesses and his suggestion to the jury that acquittal of the defendant necessarily

implied that the police and prosecutor should go to jail. Postconviction counsel was ineffective,




                                                  17
Garcia contends, in failing to raise any of these claims in his initial motion for postconviction relief

and on direct appeal.

        Because there is no reasoned state court decision addressing these claims on the merits, “the

federal court ‘must determine what arguments or theories . . . could have supported the state court’s

decision; and then it must ask whether it is possible fairminded jurists could disagree that those

arguments or theories are inconsistent with the holding of a prior decision of [the Supreme] Court.’”

Sexton v. Beaudreaux, 138 S. Ct. 2555, 2558 (2018) (quoting Harrington, 562 U.S. at 102). “If

such disagreement is possible, then the petitioner’s claim must be denied.” Id. Applying this

“difficult to meet” standard here, I conclude that Garcia’s claims fail.

        Here, it is arguable that trial counsel’s inquiry into Garcia’s prior arrest was not deficient

performance but instead a matter of trial strategy. As noted above, Garcia offered the evidence of

his prior arrest in order to explain why he refused to come out of his house when police first arrived.

The natural inference that the prosecution wanted the jury to draw from the fact that police had to

enter the house and remove Garcia from his hiding place in the attic was that Garcia was attempting

to avoid arrest for the shooting that had occurred only hours earlier. In other words, his hiding

revealed consciousness of his guilt for the shooting. Garcia claimed instead that he was hiding

because he did not want to be arrested on the warrant that had been issued when he failed to appear

on the carrying a concealed weapon charge that arose out of his prior arrest. His attorney also

argued in closing that, because he was honest about the facts surrounding the earlier arrest that put

him in such a bad light, the jury should find credible his version of the events for which he was on

trial. Dkt. No. 11-20 at 80:16–81:23.




                                                  18
       It is likewise arguable that trial counsel did not err in failing to object to the prosecutor’s

argument that accepting the defense version of events required them to conclude that most of the

police witnesses and the prosecutor himself belonged in jail was not deficient performance.

Garcia’s defense, after all, was that the state had manufactured evidence in order to frame him for

a crime it knew he did not commit. Counsel characterized the State’s case as a collection of “snarly

manipulations and falsifications.” Id. at 47:18. She claimed the State failed to provide her with the

photographs its reconstruction expert testified substantiated his opinion of how the shooting likely

occurred. Id. at 51:21–52:2.       And she accused a detective of manufacturing evidence by

manipulating Garcia’s phone records. Id. at 64:16–66:8. “How the State has presented its entire

case should concern you,” Garcia’s trial attorney argued in her closing, “and it should concern you

very much.” Id. at 80:6–8. In the face of these accusations from the defense, it is not clear that any

objection to counsel’s suggestion that believing the defense version required the jury to conclude

that several of the State’s witnesses, and the prosecutor as well, had themselves committed crimes.

Fairminded jurists could disagree whether these instances of allegedly deficient performance by trial

counsel meet the first prong of Strickland’s test for ineffective assistance of counsel.

       The same is not true with respect to trial counsel’s failure to object to the prosecutor’s

detailed inquiry into the details of the prior arrest and portrayal of Garcia as a predatory criminal

stalking a woman and planning an unrelated crime. Dkt. No. 20-18 at 240:14–254:8. This evidence

went far beyond the limited purpose for which counsel introduced evidence of Garcia’s prior arrest,

and it was highly prejudicial. The prejudice was compounded when the prosecutor suggested in his

closing argument that the jury start its assessment of the credibility of Garcia as a witness with the

circumstances surrounding his previous arrest. Dkt. No. 11-20 at 15:18–16:21. Counsel’s failure


                                                 19
to object to the prosecutor’s questions eliciting this evidence from her client and further reference

to it during his closing argument would seem to constitute deficient performance within the meaning

of Strickland’s two-prong test.

       But that does not end the inquiry. In order to establish a constitutional violation, Garcia

must show not only deficient performance but also prejudice or harm. To establish prejudice, a

petitioner must demonstrate “a reasonable probability that, but for counsel’s unprofessional errors,

the result of the proceeding would have been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome.” Strickland, 466 U.S. at 694. It is not enough

“to show that the errors had some conceivable effect on the outcome of the proceeding.” Id. at 693.

Counsel’s errors must be “so serious as to deprive the defendant of a fair trial, a trial whose result

is reliable.” Id. at 687; see also Harrington, 562 U.S. at 111–12 (“In assessing prejudice under

Strickland, the question is not whether a court can be certain counsel’s performance had no effect

on the outcome or whether it is possible a reasonable doubt might have been established if counsel

acted differently. . . . Instead, Strickland asks whether it is reasonably likely the result would have

been different. This does not require a showing that counsel’s actions more likely than not altered

the outcome, but the difference between                Strickland’s    prejudice standard and a

more-probable-than-not standard is slight and matters only in the rarest case. . . . The likelihood of

a different result must be substantial, not just conceivable.” (internal quotations and citations

omitted)).

       Applying this standard here, it is clear that, or at the very least, fairminded jurists would

disagree whether, counsel’s failure to object to the prosecutor’s questions about Garcia’s previous

arrest or his closing argument would have led to a different result. The plain fact is that the


                                                  20
evidence against Garcia was overwhelming. The evidence showed he had threatened to kill Hilda

if she broke up with him and her new boyfriend. Two eyewitnesses identified him as the shooter,

and the gun that fired the bullets recovered from Carlos’ lung and the trunk of Luis’ car was found

under his back porch. Empty cartridges of rounds shot with the same gun were found in his

basement. The data retrieved from the phone found in his car was consistent with Luis’ claim that

Garcia called him on his phone just before the shooting, and Garcia attempted to hide from the

police when they arrived at his house within hours after the shooting occurred. Garcia was unable

to corroborate any alibi, and his own mother recounted his acknowledgement that he had done

“something bad” when he arrived home. In the face of this evidence, the story Garcia concocted

made no sense, and his attorney’s failure to object to the prejudicial evidence improperly admitted

would not have changed the result. Postconviction counsel’s failure to assert the same claims on

appeal likewise had no impact on the result.

                                          CONCLUSION

       For the reasons given above, Garcia is not entitled to federal habeas relief on any of his

claims. His petition for a writ of habeas corpus is therefore DENIED and his motion for

reconsideration (Dkt. No. 17) is DENIED. The clerk is directed to enter judgment dismissing the

case. A certificate of appealability will be DENIED. I do not believe that reasonable jurists would

believe that Garcia has made a substantial showing of the denial of a constitutional right in light of

the overwhelming evidence against him.

       Garcia is advised that the judgment entered by the clerk is final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by filing in this court

a notice of appeal within 30 days of the entry of judgment. See Fed. R. App. P. 3, 4. In the event


                                                 21
Garcia decides to appeal, he should also request that the court of appeals issue a certificate of

appealability. Fed. R. App. P. 22(b).

       SO ORDERED this 19th day of August, 2019.

                                            s/ William C. Griesbach
                                            William C. Griesbach, Chief Judge
                                            United States District Court




                                               22
